OPINION
By THE COURT.
Submitted on motion by the plaintiff-appellee for an order dismissing the appeal for the reason that it is not appeal-able on law and fact. The record discloses that the action was one in forcible entry and detainer. This is a statutory action and is appealable only on questions of law. See Lumpkin v Hughes, 45 Abs 33.
The motion to dismiss is sustained but the case will be retained for appeal on questions of law and the appellant will be given thirty days from the date of the entry journalizing this decision in which to prepare and file bill of exceptions, assignments of error and briefs.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.